                              UNITED STATES DISTRICT COURT

                               MIDDLE DISTRICT OF LOUISIANA



SHANE THIBODEAUX AND HEATHER                                                        CIVIL ACTION
THIBODEAUX, BOTH INDIVIDUALLY AND
ON BEHALF OF THEIR MINOR CHILDREN,
AUBRE THIBODEAUX, SHANE THIBODEAUX, JR.,
AND AMIEE THIBODEAUX



VERSUS                                                                              18-651-SDD-RLB


DISA GLOBAL SOLUTIONS, INC.,
AND UNIVERSITY MRO, LLC


                                               RULING

         This matter is before the Court on the Motion to Dismiss1 filed by Defendant,

University Services, LLC d/b/a University Services (“University”).2                   Plaintiffs, Shane

(“Thibodeaux”) and Heather Thibodeaux, both individually and on behalf of their minor

children, Aubre Thibodeaux, Shane Thibodeaux, Jr., and Amiee Thibodeaux (collectively

“Plaintiffs”) have filed an Opposition3 to this motion, to which University filed a Reply.4

For the reasons which follow, the Court finds that it lacks personal jurisdiction over

University, and the Rule 12(b)(2) motion will be granted.




1
  Rec. Doc. No. 11.
2
  University is improperly identified as “University MRO, LLC.” Rec. Doc. No. 11.
3
  Rec. Doc. No. 16.
4
  Rec. Doc. No. 19.
50228 

                                                                                            Page 1 of 14 

                                                                                                           

 
I.       FACTUAL AND PROCEDURAL BACKGROUND

         This matter involves claims for damages allegedly sustained by Plaintiffs resulting

from Thibodeaux’s failed drug test conducted at Gulf Coast Occupational Medicine (“Gulf

Coast”) on behalf of his employer, Specialty Welding and Turnaround on March 29, 2017.5

Gulf Coast collected Thibodeaux’s hair sample and sent it to Psychemedics Laboratory

for analysis.6 After conducting this analysis, Psychemedics reported to the Medical

Review Officer (“MRO”) employed by University that the hair sample tested positive for

amphetamine and methamphetamine.7 Plaintiffs allege that on April 4, 2017, Dr. Harvey

Forman (“Dr. Forman”), a University contractor, conducted an interview with Thibodeaux

pursuant to the policy & procedure manuals of DISA and University, but Dr. Forman did

not accept Thibodeaux’s explanation of legally prescribed medications as the reason for

the positive finding and instead verified the positive results on April 5, 2017.8 Dr. Forman

allegedly sent a final report to Specialty Welding and Turnaround indicating the positive

results;9 thus, DISA listed Thibodeaux as “Inactive” on DISA’s work eligibility database,

which Thibodeaux claims has prevented him from working in his field as a safety manager

in various plants.10 Although Thibodeaux allegedly completed DISA’s “Return to Duty”

program, he claims he is still unable to work at “zero tolerance” job sites, where


5
  Rec. Doc. No. 1-2, ¶¶ 1-3.
6
  Id. at ¶ 4.
7
  Id.
8
  Id. at ¶ 5.
9
  Id. at ¶ 6.
10
   Id. at ¶ 7.
50228 

                                                                                 Page 2 of 14 

                                                                                                

 
employees who have ever been listed as “Inactive” are prohibited from working.11 Thus,

Thobideaux alleges he has been forced to take out-of-state jobs that prevent him from

seeing his family for extended periods of time.12

         Plaintiffs filed this lawsuit alleging that various failures on the part of University

constitute actionable negligence. University contends its sole alleged involvement in this

matter consisted of a phone call made by one of its contractors from outside the state of

Louisiana.13 University notes that Plaintiffs do not allege that Thibodeaux’s positive test

result was inaccurate or that University acted outside of its policy and procedure.

University now moves to dismiss for lack of personal jurisdiction under Rule 12(b)(2) of

the Federal Rules of Civil Procedure for several reasons.

         University is incorporated in the State of Delaware and has its only place of

business in the State of Pennsylvania.14 Director of University Services Evelyn Ward

(“Ward”) declared under penalty of perjury that University has no offices, owns no

property, and employs no individuals in the State of Louisiana.15 Further, Ward states

that University is not registered to conduct business in Louisiana, does not maintain a

phone listing, telephone, or mailing address in Louisiana,16 and does not advertise or

solicit business in Louisiana.17 Moreover, Plaintiffs failed to plead any facts to establish



11
   Id. at ¶¶ 8-9.
12
   Id. at ¶ 9.
13
   Rec. Doc. No. 11-2 (Declaration of Evelyn Ward, ¶¶ 9-10).
14
   Rec. Doc. No. 11-2 (Declaration of Evelyn Ward, ¶¶ 4).
15
   Id. at ¶ 5.
16
   Id. at ¶¶ 6-7.
17
   Id. at ¶ 8.
50228 

                                                                                    Page 3 of 14 

                                                                                                 

 
that University has sufficient “continuous and systematic” contact with Louisiana such that

University could be considered “at home” in Louisiana.

         Dr. Forman is a contractor for University who performs his services for University

from the state of Pennsylvania.18 Ward stated that neither Dr. Forman nor University knew

the location of Thibodeaux at the time he was contacted and interviewed by Dr. Forman.19

Accordingly, University claims this Court lacks personal jurisdiction over it under the facts

of this case.

         Plaintiffs oppose this motion on the theory that University is an “alter-ego” of DISA,

and because these Defendants operate as a “single business enterprise,” the minimum

contacts by DISA with the state of Louisiana are attributable to University such that the

Court may exercise personal jurisdiction over University.

II.      LAW

         A. General Personal Jurisdiction

         When a nonresident defendant presents a motion to dismiss for lack of personal

jurisdiction, the plaintiff bears the burden of establishing the court's jurisdiction over the

nonresident.20 When a district court rules on a motion to dismiss without an evidentiary

hearing, the plaintiff need only present a prima facie case of personal jurisdiction.21 At



18
   Id. at ¶ 10.
19
   Id.
20
   Stuart v. Spademan, 772 F.2d 1185, 1192 (5th Cir.1985); Brown v. Flowers Indus., Inc., 688 F.2d 328,
332 (5th Cir.1982), cert. den., 450 U.S. 1023, 103 S.Ct. 1275, 75 L.Ed.2d 496 (1983).
21
   Trinity Indus., Inc. v. Myers & Assoc., Ltd., 41 F.3d 229, 230–31 (5th Cir.1995) (citing Burger King Corp.
v. Rudzewicz, 471 U.S. 462, 472–73 [1985], and Holt Oil & Gas Corp. v. Harvey, 801 F.2d 773 (5th
Cir.1986), cert. den., 481 U.S. 1015 (1987).
50228 

                                                                                                Page 4 of 14 

                                                                                                             

 
this stage, uncontroverted allegations in the complaint must be taken as true, and conflicts

between the parties' affidavits must be resolved in the plaintiff’s favor.22

         To aid resolution of the jurisdictional issue, a court “may receive interrogatories,

depositions or any combination of the recognized methods of discovery ... But even if the

court receives discovery materials, unless there is a full and fair hearing, it should not act

as a fact finder and must construe all disputed facts in the plaintiff's favor and consider

them along with the undisputed facts.”23 “Once a plaintiff has established minimum

contacts, the burden shifts to the defendant to show that the assertion of jurisdiction would

be unfair.”24

         “A federal district court has personal jurisdiction over a nonresident defendant to

the same extent as a state court in the state in which the district court is located.”25 Thus,

personal jurisdiction over a nonresident defendant attaches only when a defendant is

amenable to service of process under the forum state's long-arm statute and the exercise

of jurisdiction comports with the due process clause of the fourteenth amendment. In this

case, these two queries merge into one because Louisiana's long-arm statute extends

jurisdiction coextensively with the limits of the Due Process Clause of the U.S.

Constitution.26


22
   D.J. Inv., Inc. v. Metzeler Motorcycle Tire Agent Gregg, Inc., 754 F.2d 542, 546 (5th Cir.1985).
23
   Walk Haydel & Assoc., Inc. v. Coastal Power Prod. Co., 517 F.3d 235, 241 (5th Cir. 2008) (holding that
a district court erred in requiring a plaintiff to establish more than a prima facie case even after a limited
pretrial evidentiary hearing) (internal citations and quotations omitted).
24
   Id. at 245 (quoting Wien Air Alaska, Inc. v. Brandt, 195 F.3d 208, 215 (5th Cir.1999)).
25
   Walk Haydel, 517 F.3d at 242.
26
   Moncrief Oil Int'l, Inc. v. OAO Gazprom, 481 F.3d 309, 311 (5th Cir. 2007); St. Martin & Mahoney v.
Patton, 863 F.Supp. 311, 313–14 (E.D.La.1994).
50228 

                                                                                                 Page 5 of 14 

                                                                                                              

 
         Where a defendant has “continuous and systematic general business contacts”

with the forum state, the court may exercise “general jurisdiction” over any action brought

against the defendant.27 Where contacts are less pervasive, a court may still exercise

“specific” jurisdiction “in a suit arising out of or related to the defendant's contacts with the

forum.”28

         B. Specific Jurisdiction

         The constitutional requirements for specific jurisdiction may be satisfied by

showing that the defendant has sufficient “minimum contacts” with the forum state such

that imposing a judgment would not “offend traditional notions of fair play and substantial

justice.”29 The Fifth Circuit follows a three-step analysis for this determination. First, a

court must determine “whether the defendant has minimum contacts with the forum state,

i.e., whether it purposely directed its activities toward the forum state or purposefully

availed itself of the privileges of conducting activities there.”30

         This “minimum contacts”/”purposeful availment” inquiry is fact intensive. No one

element is decisive, and the number of contacts with the forum state is not, by itself,

determinative.31 A single, substantial act directed toward the forum can support specific

jurisdiction,32 but even multiple contacts, if “[r]andom, fortuitous, or attenuated ... are not



27
   Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414 (1984).
28
   Id. at 414; Luv N' care, Ltd., v. Insta–Mix, Inc., 438 F.3d 465, 469 (5th Cir. 2006).
29
   Luv N' care, 438 F.3d at 469 (quoting Int'l Shoe Co. v. Wash., 326 U.S. 310, 316 (1945)).
30
   Nuovo Pignone, SpA v. STORMAN ASIA M/V, 310 F.3d 374, 378 (5th Cir. 2002); see also Hanson v.
Denckla, 357 U.S. 235, 250–251 (1958).
31
   Luv N' care, 438 F.3d at 470.
32
   See ASARCO, Inc. v. Glenara, Ltd., 912 F.2d 784, 786 (5th Cir.1990).
50228 

                                                                                     Page 6 of 14 

                                                                                                     

 
sufficient to establish jurisdiction.”33 What is significant is whether the contacts suggest

that the nonresident defendant purposefully availed himself of the privileges or benefits

of the laws of the forum state.34

         Second, a court considers “whether the plaintiff's cause of action arises out of or

results from the defendant's forum-related contacts.”35 At this step, the proper focus in

the analysis is on the “relationship among the defendant, the forum, and the litigation.”36

This is a claim-specific inquiry, as “the Due Process Clause prohibits the exercise of

jurisdiction over any claim that does not arise out of or result from the defendant's forum

contacts.”37

         Finally, “[i]f the plaintiff successfully satisfies the first two prongs, the burden shifts

to the defendant to defeat jurisdiction by showing that its exercise of jurisdiction would be

unfair or unreasonable.”38 In this inquiry, a court analyzes five factors: “(1) the burden on

the nonresident defendant, (2) the forum state's interests, (3) the plaintiff's interest in

securing relief, (4) the interest of the interstate judicial system in the efficient

administration of justice, and (5) the shared interest of the several states in furthering

fundamental social policies.”39 “It is rare to say the assertion [of jurisdiction] is unfair after


33
   Moncrief Oil, 481 F.3d at 312 (citing Burger King, 471 U.S. at 479 (1985)).
34
   World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980) (citing Hanson 357 U.S. at 251,
254); Hydrokinetics, Inc. v. Alaska Mech., Inc., 700 F.2d 1026, 1028 (5th Cir.1983), cert. den., 466 U.S.
962 (1984).
35
   Nuovo Pignone, 310 F.3d at 378.
36
   Stroman Realty, Inc. v. Wercinski, 513 F.3d 476, 487 (5th Cir. 2008).
37
   Conwill v. Greenberg Traurig, L.L.P., et al., No. 09-4365, 2009 WL 5178310 at *3 (E.D.La. Dec. 22, 2009)
(quoting Seiferth v. Helicopteros Atuneros, Inc., 472 F.3d 266, 274–75 (5th Cir. 2006)).
38
   Seiferth, 472 F.3d at 271 (citing Burger King, 471 U.S. at 382).
39
   Luv N' care, 438 F.3d at 473; see also, Burger King Corp., 471 U.S. at 476–77 (listing 7 factors).
50228 

                                                                                              Page 7 of 14 

                                                                                                               

 
minimum contacts have been shown.”40

         C. Minimum Contacts

         Personal jurisdiction may not be avoided merely because a defendant did not

physically enter the forum state. Although territorial presence frequently will enhance a

potential defendant's affiliation with a state and reinforce the reasonable foreseeability of

suit there, it is an inescapable fact of modern commercial life that a substantial amount of

business is transacted solely by mail and wire communication across state lines, thus

obviating the need for physical presence within a state in which business is conducted.

As long as a commercial actor's efforts are “purposefully directed” toward residents of the

state in question, courts have consistently rejected the notion that an absence of physical

contacts can defeat personal jurisdiction there.41

         Even so, “merely contracting with a resident of the forum state does not establish

minimum contacts.”42 “A contract is ordinarily but an intermediate step serving to tie up

prior business negotiations with future consequences which themselves are the real

object of the business transaction. It is these factors—prior negotiations and

contemplated future consequences, along with the terms of the contract and the parties'

actual course of dealing—that must be evaluated in determining whether the defendant

purposefully established minimum contacts within the forum.”43



40
   Johnston v. Multidata Sys. Int’l Corp., 523 F.3d 602, 615 (5th Cir. 2008)(citing Wein Air Alaska, Inc. v.
Brandt, 195 F.3d 208, 215 (5th Cir.1999)).
41
   Burger King, 471 U.S. at 476–77.
42
   Moncrief Oil, 481 F.3d at 311.
43
   Burger King, 471 U.S. at 479 (internal citations omitted).
50228 

                                                                                               Page 8 of 14 

                                                                                                            

 
         Although a single act, such as a telephone call or mailing a letter, can be sufficient

to establish minimum contacts, precedent is clear that communications alone are

insufficient when “the communications with the forum did not actually give rise to [the]

cause of action.”44 Rather, when communications relating to conducting business are the

only contacts, courts generally require some type of “continuing obligations” between the

defendant and residents of the forum, such as is found in an ongoing business

relationship, to find that the defendant availed himself of the privilege of conducting

business in the forum. Only then, “because his activities are shielded by ‘the benefits and

protections’ of the forum's laws, it is presumptively not unreasonable to require him to

submit to the burdens of litigation in that forum as well.”45

         On the other hand, for claims of intentional tort, “[a] single act by a defendant can

be enough to confer personal jurisdiction if that act gives rise to the claim being

asserted.”46 “When the actual content of communications with a forum gives rise to

intentional tort causes of action, this alone constitutes purposeful availment.”47

III.     ANALYSIS

         Plaintiffs herein apparently concede that University lacks sufficient minimum

contacts with Louisiana to allow the Court’s exercise of personal jurisdiction over


44
   Wein Air, 195 F.3d at 213; Aviles v. Kunkle, 978 F.2d 201, 205 (5th Cir.1992).
45
   Burger King, 471 U.S. at 476.
46
   Lewis v. Fresne, 252 F.3d 352, 358 (5th Cir. 2001) (citing Brown v. Flowers Indus., 688 F.2d 328, 332–
33 (5th Cir.1984)(holding that one long distance telephone call alleged to constitute defamation was enough
to establish minimum contacts)).
47
   Wein Air, 195 F.3d at 213 (5th Cir.1999); see also, Ross, 246 Fed.Appx. 856, 859–60 (5th Cir.
2007)(deeming allegations that out of state counsel communicated false information to client in Texas alone
sufficient to make prima facie case of specific personal jurisdiction).
50228 

                                                                                              Page 9 of 14 

                                                                                                           

 
University.     Rather, Plaintiffs claim that University is a “shell corporation, a mere

instrumentality that is wholly owned by DISA.”48 Plaintiffs also claim that University is an

“alter-ego” of DISA and that, because the two operate as a “single business enterprise,”

jurisdiction over DISA extends to University.       With scant citation to evidence, Plaintiffs

cite the following “facts” as demonstrative of a single business enterprise:              (1) all

University employees are actually DISA employees; (2) DISA and University share a

common office; (3) the primary address listed for University on the Pennsylvania

Secretary of State website is the same address listed for DISA on the Louisiana Secretary

of State website;49 (4) DISA maintains control over the policies and procedures of

University, “dominating all authority and decision-making capabilities”;50 (5) DISA’s Hair

Testing Substance Abuse Policy designates the actions of the MRO, “asserting control

and dominance over University”;51 (6) in this litigation, and all other matters where

University and DISA are co-defendants, DISA and University are represented by the

same law firms and lawyers, file joint pleadings, often fail to distinguish one from the other,

and refer to themselves as “DISA and University.”52

         University correctly points out that Plaintiff did not plead facts sufficient to support

an “alter-ego” or “single business enterprise” theory in their Petition, and the majority of

claims made in their Opposition are conclusory statements lacking an evidentiary



48
   Rec. Doc. No. 16 at 4.
49
   Plaintiffs cite Rec. Doc. No. 16-1 & 16-2.
50
   Rec. Doc. No. 16 at 4.
51
   Id.
52
   Id.
50228 

                                                                                    Page 10 of 14 

                                                                                                     

 
foundation. University claims that, whether relevant or not, the non-certified document

from a Pennsylvania governmental website incorrectly documents Pennsylvania, rather

than Delaware, as the state of University’s organization.53 DISA’s Hair Testing Policy is

likewise non-probative according to University because the policy does not reference

University specifically at all, and it speaks only generally regarding the duties of an MRO

in conducting and reporting a hair sample drug test. Nothing in this policy supports

Plaintiffs’ claim that it “clearly designates the actions of the MRO, asserting control and

dominance over University.”54 University further argues that the deposition testimony of

DISA’s Vice President of Client Relations, Brendon C. Brown, offered by Plaintiffs in

support of this argument actually undermines this single enterprise theory, considering

that he testified that University Services is not advertised as “in-house” MRO services and

is not called by DISA “in-house.”55

         This Court examined this issue in Gines v. D.R. Horton, Inc.56 The Court stated:

         In Hargrave, the Fifth Circuit examined the bases for imputing to a parent
         corporation the contacts of a subsidiary. The mere fact that a parent
         corporation wholly owns a subsidiary and shares common management
         personnel with the subsidiary does not in itself defeat their presumably
         separate corporate identities for purposes of jurisdiction. 710 F.2d at 1160.
         Therefore, this circuit generally requires “proof of control by the parent over
         the internal business operations and affairs of the subsidiary in order to fuse
         the two for jurisdictional purposes.” Id. While the totality of the
         circumstances regarding corporate similarity must be examined, “[t]he
         degree of control exercised by the parent must be greater than that normally
         associated with common ownership and directorship.” Id.

53
   See Rec. Doc. No. 16-2.
54
   See Rec. Doc. No. 16 at 4.
55
   Rec. Doc. No. 16-4 at 2.
56
   867 F.Supp.2d 824 (M.D. La. 2012).
50228 

                                                                                   Page 11 of 14 

                                                                                                 

 
          In determining whether to maintain corporate separateness of contacts, this
          Court must look to several non-exhaustive factors:

                  (1) The amount of stock owned by the parent of the subsidiary;
                  (2) Whether the entities have separate headquarters,
                  directors, and officers;
                  (3) Whether corporate formalities are observed;
                  (4) Whether the entities maintain separate accounting
                  systems; and
                  (5) Whether the parent exercises complete control over the
                  subsidiary's general policies or daily activities.

          Freudensprung v. Offshore Technical Services, Inc., 379 F.3d 327, 346 (5th
          Cir.2004) (citing Hargrave, 710 F.2d at 1160). “[T]he presumption of
          institutional independence of related corporate entities may be rebutted by
          ‘clear evidence,’ which requires a showing of ‘something beyond’ the
          mere existence of a corporate relationship....” Id. (citing Dickson Marine,
          Inc. v. Panalpina, Inc., 179 F.3d 331, 338 (5th Cir.1999)).57

          The Court finds that Plaintiffs have failed to carry their burden of demonstrating

that University and DISA are a single business enterprise such that jurisdiction over DISA

extends to University. Plaintiffs did not plead facts to support this theory in their Petition,

and the majority of their claims about the control DISA allegedly exercises over University

are conclusory and unsubstantiated. While it is undisputed that University is wholly

owned by DISA, there is no evidence before the Court demonstrating whether the entities

maintain separate accounting systems, share officers and directors, or the nature and

level of any control DISA may exercise over University’s daily activities. There is also

nothing before the Court to suggest that University and DISA have not observed corporate




57
     Id. at 831 (emphasis added).
50228 

                                                                                   Page 12 of 14 

                                                                                                   

 
formalities. DISA and University maintain separate domain addresses.58 Indeed, the Fifth

Circuit decision in Jackson v. Tanfoglio Giuseppe, S.R.L., relied on by University, holds

that, “[e]ven where some factors suggest that one entity is the alter ego of another, the

maintenance of corporate formalities tips in favor of finding that the entities are not alter

egos.”59

         Moreover, Plaintiffs have failed to substantively challenge University’s argument

that it lacks minimum contacts with Louisiana to warrant this Court’s exercise of personal

jurisdiction, and the Court has recently made this determination in a case involving similar

facts brought against University in LeBlanc v. DISA Global Sols., Inc.60




58
   www.usservices.com; www.disa.com.
59
   615 F.3d 579, 588 (5th Cir. 2010)(citing Dalton v. R & W Marine, Inc., 897 F.2d 1359, 1363 (5th Cir.1990)
(declining to find an alter ego even though one entity owned 100% of its subsidiaries, was responsible for
corporate policy, funneled revenues into centralized accounts, and filed consolidated tax returns because
those factors were “outweighed, albeit modestly” by observation of corporate formalities)).
60
   No. 17-76-SDD-EWD, 2018 WL 283750 (M.D. La. Jan. 3, 2018). The LeBlanc decision was supported
by the holding of the District Court for the Eastern District of Louisiana in Loicano v. DISA Global Solutions,
No. 14-1750, 2014 WL 531872 (E.D. La. Sep. 16, 2014).
50228 

                                                                                                Page 13 of 14 

                                                                                                               

 
IV.       CONCLUSION

          For the reasons set forth above, the Motion to Dismiss61 filed by Defendant

University Services LLC is GRANTED pursuant to Rule 12(b)(2) of the Federal Rules of

Civil Procedure for lack of personal jurisdiction. University is hereby dismissed from this

case without prejudice.    
          IT IS SO ORDERED.

          Baton Rouge, Louisiana the 26th day of February, 2019.



                                                 S
                                          _____________________________________
                                          SHELLY D. DICK, CHIEF DISTRICT JUDGE
                                          MIDDLE DISTRICT OF LOUISIANA




61
     Rec. Doc. No. 11.
50228 

                                                                               Page 14 of 14 

                                                                                               

 
